United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2554
                        ___________________________

                               Marie Therese Gladue

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

Saint Francis Medical Center; Steven C. Bjelich; Jeanette Fadler; Marilyn Curtis;
                                 Teri Kreitzer

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                            Submitted: February 5, 2016
                              Filed: February 5, 2016
                                   [Unpublished]
                                  ____________

Before BENTON, BOWMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

     Marie Gladue appeals an adverse grant of summary judgment on her Title VII
gender-discrimination claims, the taxing of costs by the district court1 in the

      1
       The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
judgment, and the denial of a motion relating to summary judgment procedures.
Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

       Upon de novo review, this court concludes that summary judgment was proper.
See Brooks v. Roy, 776 F.3d 957, 959-60 (8th Cir. 2015) (court of appeals reviews
grant of summary judgment de novo); Watson v. CEVA Logistics U.S., Inc., 619 F.3d
936, 942-43 (8th Cir. 2010) (for hostile-work-environment claims, courts consider
totality of circumstances, including plaintiff’s physical proximity to harasser);
McCullough v. Univ. of Ark. for Med. Scis., 559 F.3d 855, 863 (8th Cir. 2009)
(appropriate scope of investigation is business judgment, and shortcomings in
investigation do not by themselves support inference of discrimination). The district
court did not abuse its discretion in denying Gladue’s motion. See Fed. R. Civ. P.
56(e) (if party fails to properly support assertion of fact court may give opportunity
to support or address fact, or, inter alia, grant summary judgment if motion and
supporting materials show movant is entitled to it); cf. Ray v. Am. Airlines, Inc., 609
F.3d 917, 922-23 (8th Cir. 2010) (abuse-of-discretion standard applies to district
court’s determination that claim is ripe for summary judgment). Additionally, the
district court did not abuse its discretion by holding Gladue responsible for costs. See
Fed. R. Civ. P. 54(d)(1) (costs other than attorney’s fees shall be allowed to
prevailing party, unless statute or court provides otherwise); Martin v.
DaimlerChrysler Corp., 251 F.3d 691, 692, 695-96 (8th Cir. 2001) (reviewing for
abuse of discretion district court’s decision to award costs to employer following
dismissal of employee’s Title VII action).

      Gladue did not present any meaningful argument in her opening brief about
Appellees Steven Bjelich, Jeanette Fadler, Marilyn Curtis, and Teri Kreitzer. Their
request to be removed from this appeal is granted. See Ahlberg v. Chrysler Corp.,
481 F.3d 630, 634 (8th Cir. 2007) (points not meaningfully argued in opening brief
are waived).

      The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                     ______________________________

                                          -2-